Citation Nr: 9922481	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  94-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease.

2.  Entitlement to an increased (compensable) rating for 
gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to June 
1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1993 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issues on appeal.

These claims were previously before the Board and were the 
subject of an August 1996 remand which requested that the 
veteran be scheduled for a VA examination.  That development 
has been completed and this claim is again before the Board.

The veteran's claim of entitlement to an increased 
(compensable) rating for gastritis is addressed in the remand 
attached to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence shows that hiatal hernia with 
gastroesophageal reflux disease was incurred in service.


CONCLUSION OF LAW

Hiatal hernia with gastroesophageal reflux disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that hiatal hernia with gastroesophageal 
reflux was incurred in or aggravated by service and that 
service connection therefor is warranted.  After a review of 
the record, the Board finds that the veteran's contentions 
are supported by the evidence, and his claim is granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998).  Service 
connection may also be established for disease or injury 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service.  38 C.F.R. § 3.310 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that where a service-connected injury 
causes an increase in disability to a nonservice-connected 
condition, such an increase is to be treated as if service-
connected.  Allen v. Brown, 7 Vet.App. 439 (1995).

The Board notes that the veteran has established entitlement 
to service connection for gastritis, evaluated as 
noncompensably disabling; for residuals of a fracture of the 
right tibia and fibula with deformity and osteomyelitis, 
evaluating as 40 percent disabling; and for right (major) 
acromioclavicular separation, evaluated as 20 percent 
disabling.  The veteran has established a combined disability 
rating of 50 percent.

A January 1999 VA esophagus and hiatal hernia examination 
shows that the veteran's claims folder was reviewed.  The 
veteran was service-connected for gastritis and sought 
service connection for hiatal hernia with gastroesophageal 
reflux.  He gave a history of having started with heartburn 
in 1945, and reported that he was treated for those symptoms 
in a hospital in Rhode Island, but that records of that 
treatment were not available.  He reported that he was told 
he had an "irritation of the lining of the stomach" and was 
treated with diet.  After discharge in June 1946, he reported 
that he was evaluated by VA.  He stated that he was told he 
had hiatal hernia and was treated with a thick liquid, 
similar to Mylanta in 1946 or 1947.  For the seven to eight 
years prior to the examination, the veteran reported that the 
symptoms of heartburn and reflux had become worse, and he had 
been taking Propulsid and Prevacid for the past several 
years, prescribed by VA.  His claims folder indicated that he 
had symptoms of heartburn in February 1946 and his upper GI 
from March 1946 revealed no evidence of deformity in the 
esophagus, stomach, or duodenum and showed no residual 
barium, and the barium was in the small intestine and the 
ascending colon.  An upper GI from May 1967 was also noted to 
be normal.  The veteran established entitlement to service 
connection for gastritis with a noncompensable disability 
rating.  An upper GI from April 1984 revealed a large sliding 
hiatal hernia with reflux and esophagitis; deformed and 
spastic irritable duodenal bulb which was suspected as a 
central bulbar ulcer; and delayed gastric emptying.  An April 
1993 letter from a private physician indicated that the 
veteran had a longstanding dyspeptic condition and it was 
probably largely related to his hiatal hernia and chronic 
acid problems.  The veteran was being followed by VA for 
medical problems and had been taking Propulsid and Prevacid.  
He was also on Daypro as needed for pain in his right ankle 
and was taking Ultram.  It was noted that he had established 
entitlement to service connection for a right ankle 
disability, rated as 40 percent disabling, and for a shoulder 
condition, evaluated as 20 percent disabling.  The veteran 
gave a history of heartburn, but reported that the 
medications he took eased the symptoms but did not completely 
eliminate the heartburn.  He also reported that he had been 
using a GI cocktail from a drug store which he stated 
relieved the reflux symptoms better than the prescribed 
medicines.  There was no history of nausea or vomiting.  He 
described reflux symptoms sometimes at night, but reported 
that he could not pinpoint what food actually precipitated 
his reflux.  He reported an acid taste in his mouth.  There 
was no history of any dysphagia, anemia, weight loss, or 
weight gain.  On physical examination, the veteran was 
pleasant and in no distress.  His height was 69.5 inches.  
His weight was 202 pounds.  Blood pressure was 150/72.  Pulse 
was 93.  Respirations were 18.  Temperature was 96.2.  Mucus 
membranes appeared normal.  Examination of the heart revealed 
normal S1 and S2, regular rhythm, and no heart murmurs were 
noted.  Peripheral vessels were bilaterally symmetrical.  
Lungs revealed normal breath sounds, with no adventitious 
sounds.  Abdomen was soft.  Mild epigastric tenderness was 
noted, with otherwise no organomegaly.  There was a well-
healed upper right quadrant scar from the previous 
cholecystectomy.  Bowel sounds were normal.  Extremities 
revealed no peripheral edema, cyanosis, or clubbing.  
Complete blood count with differential revealed a normal 
hemoglobin of 16.4 grams per deciliter and a normal 
hematocrit of 47.3 percent.  MCV, MCH, and MCH were within 
normal limits without indicating anemia.  CHEM-7 was normal 
with normal glucose.  Barium swallow and upper GI indicated 
mild to moderate sized hiatal hernia associated with reflux.  
The esophagus, stomach, and duodenum otherwise appeared 
normal.  The examiner diagnosed hiatal hernia with reflux-
gastroesophageal reflux disease.  The examiner also provided 
a medical opinion that the veteran had no anemia or peptic 
ulcer disease on examination.  The veteran's symptoms were 
heartburn and acid taste in the mouth.  The examiner noted 
that "the veteran's symptoms of heartburn, in the military, 
were referred to as 'gastritis,' since the upper GIs were 
normal in 1946 and 1967.  It should be noted that this 
veteran had chronic dyspeptic symptoms and the upper GI in 
1984 revealed:  1.  Large sliding hiatal hernia with reflux 
and esophagitis.  2.  Deformed and spastic irritable duodenal 
bulb.  This veteran's chronic dyspeptic symptoms are 
secondary to the gastroesophageal reflux disease which was 
referred to as gastritis in the military.  Please note that 
the veteran has not had any endoscopy at this time.  Also 
from the history obtained from the veteran he is taking 
Daypro p.r.n. as needed for the degenerative joint disease of 
the right ankle, which is aggravating his stomach symptoms."

The Board finds that the evidence shows that the veteran's 
hiatal hernia with gastroesophageal reflux was incurred in 
service.  The examiner at the January 1999 VA examination 
found that the hiatal hernia with gastroesophageal reflux was 
the actual disability present in service which was referred 
to as gastritis.  Therefore, the Board finds that the 
evidence shows that the veteran currently has hiatal hernia 
with gastroesophageal reflux, for which he was treated in 
service.  The January 1999 VA examiner opined that the 
condition was the same and had been merely misdiagnosed in 
service.

The Board also notes that in any event the evidence shows 
that Daypro, a medication being taken for the veteran's 
service-connected ankle disability has been aggravating his 
hiatal hernia with gastroesophageal reflux.  The Board notes 
that service connection can be established for the 
aggravation of a nonservice-connected disability by a 
service-connected disability (or a medication taken therefor) 
pursuant to 38 C.F.R. § 3.310 and the holding of the Court in 
Allen v. Brown, 7 Vet.App. 439 (1995).  Therefore, the Board 
finds that the veteran's hiatal hernia with gastroesophageal 
reflux would also qualify for service connection under those 
criteria.  However, as the Board has found that the hiatal 
hernia with gastroesophageal reflux was incurred in service, 
consideration of aggravation is rendered unnecessary.

Accordingly, the Board finds that hiatal hernia with 
gastroesophageal reflux was incurred in service, and service 
connection for hiatal hernia with gastroesophageal reflux is 
granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


ORDER

Entitlement to service connection for hiatal hernia with 
gastroesophageal reflux disease is granted.


REMAND

The United States Court of Appeals for Veterans Claims has 
held that VA has a duty to assist veterans in the development 
of facts pertinent to their claims, under 38 U.S.C.A. 
§ 5107(a) (West 1991) and 38 C.F.R. § 3.103(a) (1998), which 
requires that VA accomplish additional development of the 
evidence if the record currently before it is inadequate.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).

The Board also notes that the criteria for the evaluation of 
digestive disabilities provide that ratings under Diagnostic 
Code 7307 (gastritis) and Diagnostic Code 7346 (hiatal 
hernia) will not be combined with each other.  A single 
evaluation will be assigned under the Diagnostic Code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such evaluation.  38 C.F.R. 
§ 4.114 (1998).

The above decision established entitlement to service 
connection for hiatal hernia with gastroesophageal reflux 
disease.  However, the RO has not yet had the opportunity to 
establish an evaluation for that disability.  The Board finds 
that the evaluation of the veteran's hiatal hernia with 
gastroesophageal reflux disease and the evaluation of 
gastritis are inextricably intertwined issues.  Therefore, 
the Board finds that the veteran's claim for entitlement to 
an increased rating for gastritis must be remanded pending 
the assignment of an evaluation for hiatal hernia with 
gastroesophageal reflex by the RO.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the above 
decision and the issue on appeal and 
assign the veteran a rating for his 
hiatal hernia with gastroesophageal 
reflux, as well as review the rating of 
his gastritis.

2.  Following completion of the 
foregoing, if the decision remains 
adverse to the veteran, in whole or in 
part, he and his representative should be 
furnished a supplemental statement of the 
case and afforded the applicable period 
of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to avoid the adjudication of 
inextricably intertwined issues.  No inference should be 
drawn regarding the final disposition of this claim.  The 
veteran is hereby informed that failure to cooperate with any 
requested development may have an adverse effect upon his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals






